IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

DAVID HOLT. : CIVIL ACTION NO. 1:18-CV-01272
Plaintiff,
v. : (WILSON, J.)
:  (SAPORITO, M.J.)
COMMONWEALTH OF
PENNSYLVANIA, et al.,
Defendant.
DAVID HOLT, IL, - CIVIL ACTION NO. 1:18-CV-02448
Plaintiff,
v. : (WILSON, J.)
-  (SAPORITO, M.J.)
COMMONWEALTH OF

PENNSYLVANIA, et al.,
Defendant.

ORDER

AND NOW, this 28h day of January, 2020, consistent with our
memorandum filed simultaneously herewith, IT IS HEREBY ORDERED
THAT:

1. The defendants’ motion for a protective order is

GRANTED IN PART and DENIED IN PART.
2. The plaintiff is permitted to take the depositions of
Frank Noonan, Tyree Blocker, Robert Evanchick, and Marcus Brown. To

that extent, the motion is DENIED.

3. The motion is GRANTED and a protective order shall
issue with respect to the depositions of Robert Evanchick and Marcus
Brown to the extent that their depositions shall occur on a date, time,
and at a location convenient for them to carry out their respective duties
as Pennsylvania State Police Commissioner and Director of Homeland

Security for the Commonwealth of Pennsylvania.

LE hagnile fo -

OSEPH F. SAYPORITOSIR.
U.S. Magisttdte Judge

Dated: January 28, 2020
